Citation Nr: 1535813	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  11-05 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for left arm impingement with neuropathy.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Chapman



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to December 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  At his request the Veteran was scheduled for a videoconference hearing before the Board in August 2015.  In correspondence submitted on the hearing date he requested that his appeal in these matters be withdrawn.  


FINDING OF FACT

In August 2015, prior to the promulgation of a Board decision in the matters of service connection for diabetes mellitus, left arm impingement with neuropathy, and migraine headaches, the Veteran requested that his appeal in such matters be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claims seeking service connection for diabetes mellitus, left arm impingement with neuropathy, and migraine headaches; the Board has no further jurisdiction to consider an appeal in these matters.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

In a written statement dated in August 2015, the Veteran withdrew his appeal in the matters of service connection for diabetes mellitus, a disability manifested by left arm impingement with neuropathy, and migraine headaches.  As he has requested withdrawal of his appeal in these matters, there is no allegation of error of fact or law with respect to these claims remaining for appellate consideration.  Accordingly, the Board does not have jurisdiction to further consider an appeal in these matters.


ORDER

The Veteran's appeal seeking service connection for diabetes mellitus, a disability manifested by left arm impingement with neuropathy, and migraine headaches is dismissed.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


